DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1131690 A to Heidolph-Elektro (hereinafter: “Heidolph”).
With respect to claim 2, Heidolph teaches a cross-flow fan (apparent from at least Figs. 1 & 2) comprising: a fan rotor (1) including a plurality of blades (2) and rotating about a center axis (apparent from at least Figs. 1 & 2); and a housing (3, 6, 8) having a suction port (5) for sucking air and a blow-out port (7) for blowing the air out, and housing the fan rotor therein (apparent from at least Figs. 1 & 2), wherein the housing has a tongue portion (8’, 9), a first wall portion (8’’’, 8’’, 10), a second wall portion (6’), and two sidewalls (3), the tongue portion being close to an outer periphery of the fan rotor and extending in an axial direction of the fan rotor (apparent from at least Figs. 1 & 2), the first wall portion continuously extending from the tongue portion to the blow-out port (apparent from at least Figs. 1 & 2), the second wall portion facing the first wall portion (apparent from at least Figs. 1 & 2), the two sidewalls being respectively provided at axial ends of the fan rotor to define a blow-out path between the first wall portion and the second wall portion [it is apparent from at least Figs. 1 & 2 that a path (e.g., “blow-out path”) is definable in a portion of the outlet 7 between the end walls 3 (which are at axial ends of the rotor 1), where the path is, for example, definable from a first location in which a widest distance separates a side 6’ of the casing member 6 from the second side section 8’’’ of the side 8 to a second location in which a narrowest distance separates the side 6’ from the third side section 8’’ of the side 8 (or from the edge 10 of the side 8)], and the blow-out path has a narrowed portion whose cross-sectional area decreases as a (apparent from at least Figs. 1 & 2). 

With respect to claim 7, Heidolph teaches the cross-flow fan of claim 2, wherein the narrowed portion has a length equal to or more than half a length of the blow-out path (apparent from at least Fig. 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0259669 to Tadokoro et al. (hereinafter: “Tadokoro”) in view of Heidolph, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Heidolph in view of Shinobu.
With respect to claim 8, Tadokoro teaches an indoor unit (1) of an air conditioner adjusting a temperature of indoor air (apparent from at least Figs. 1-9 in view of at least ¶ 0060), the indoor unit comprising: a cross-flow fan (8); and a heat exchanger (7) provided on an upstream side of the cross-flow fan in a direction of an air flow to exchange heat between a refrigerant and air flowing through the heat exchanger (apparent from at least Fig. 2 in view of at least ¶ 0002-0005, 0060-0061 & 0070). 
Tadokoro further teaches that the cross-flow fan comprises: a fan rotor (8a) including a plurality of blades (13) and rotating about a center axis (apparent from at least Figs. 2-4); and a housing (9, 10) having a suction port (2) for sucking air and a blow-out port (3) for blowing the air out, and housing the fan rotor therein (apparent from at least Figs. 1-4 & 7-9), wherein the housing has a tongue portion (9b), a first wall portion (9c) and a second wall portion (10), the tongue portion being close to an outer periphery of the fan rotor and extending in an axial direction of the fan rotor (apparent from at least Figs. 2 & 7-9), the first wall portion continuously extending (apparent from at least Figs. 1, 2 & 7-9), the second wall portion facing the first wall portion (apparent from at least Figs. 2 & 7-9), a blow-out path being defined between the first wall portion and the second wall portion and between axial ends of the fan rotor [it is apparent from at least Figs. 1-4 & 7-9 that a path (e.g., “blow-out path”) is definable in a portion of the air outlet 3 between apparent axial ends of the impeller 8a and between the front guide 9c of the stabilizer 9 and the rear guide 10, where the path is, for example, definable from a first location in which a widest distance separates the front guide 9c of the stabilizer 9 and the rear guide 10 to a second location in which a narrowest distance separates the front guide 9c of the stabilizer 9 and the rear guide 10], and the blow-out path has a narrowed portion whose cross-sectional area decreases as a distance between the first wall portion and the second wall portion decreases from an upstream side toward a downstream side thereof (apparent from at least Figs. 1 & 7-9).
Although two sidewalls are apparent for the indoor unit from at least Fig. 1 of Tadokoro, Tadokoro appears to lack a clear teaching as to whether the housing includes two sidewalls, such that Tadokoro also appears to lack a clear teaching as to whether the two sidewalls are respectively provided at the axial ends of the fan rotor to define the blow-out path between the first wall portion and the second wall portion. Therefore, Tadokoro appears to lack a clear teaching as to whether the indoor unit fully includes the cross-flow fan of claim 2.
Heidolph teaches the cross-flow fan of claim 2, including the housing including the two sidewalls respectively provided at the axial ends of the fan rotor to define the (as discussed in detail above with respect to claim 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the indoor unit of Tadokoro with the teachings of Heidolph, if even necessary, such that the housing including the two sidewalls respectively provided at the axial ends of the fan rotor to direct flow of air from the suction port to the blow-out port. In such a modification, if even necessary, it is understood that the blow-out path between the first wall portion and the second wall portion would also necessarily be defined, in part, by the two sidewalls of the housing.
Alternatively, Heidolph teaches a cross-flow fan unit comprising the cross-flow fan of claim 2 (as discussed in detail above with respect to claim 1, and apparent from at least Figs. 1 & 2 of Heidolph); however, Heidolph appears to lack a clear teaching as to whether the cross-flow fan unit is an indoor unit of an air conditioner adjusting a temperature of indoor air, and Heidolph also appears to lack a clear teaching as to whether the cross-flow fan unit includes a heat exchanger provided on an upstream side of the cross-flow fan in a direction of an air flow to exchange heat between a refrigerant and air flowing through the heat exchanger.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the cross-flow fan unit of Heidolph with the teachings of Tadokoro such that the cross-flow fan unit is implemented as part of an indoor unit of an air conditioner adjusting a temperature of indoor air, and to include a heat exchanger on an upstream side of the cross-flow fan in a direction of an air flow to exchange heat between a refrigerant and air flowing through the heat exchanger, to form a device that adjusts temperature of air of an indoor space (i.e., air conditioning).

Allowable Subject Matter
Claims 1, 3-5, 9 and 10 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to independent claim 1, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a cross-flow fan including: “the two sidewalls are formed such that the blow-out path has a narrowed portion whose cross-sectional area decreases as its cross-sectional shape changes from a rectangular shape to a trapezoidal shape from an upstream side toward a downstream side thereof, the trapezoidal shape having a portion near the second wall portion smaller in width than a portion near the first wall portion,” in combination with the remaining limitations of the claim. 
Claims 3-5, 9 and 10 depend from claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747